Citation Nr: 1635987	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  14-05 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher initial disability rating for the service-connected irritable bowel syndrome (IBS), to include hiatal hernia and gastroesophageal reflux disease (GERD), in excess of 10 percent from February 20, 2006 to November 6, 2013, in excess of 30 recent from November 7, 2013 to January 5, 2015, and in excess of 
60 percent from January 6, 2015.  


REPRESENTATION

The Veteran is represented by:  North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD


A. Tenney, Associate Counsel  

INTRODUCTION

The Veteran, who is the appellant, had active service from July 1989 to March 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the RO in Winston-Salem, North Carolina, which implemented a June 2011 Board decision granting service connection for IBS.  The June 2011 RO rating decision also assigned a 10 percent initial disability rating for the service-connected IBS, effective February 20, 2007.  The Veteran appealed the initial rating assigned, as well as the effective date of the award.  

In a July 2015 decision, the Board granted an earlier effective date of February 20, 2006, and remanded the issue of assignment of an initial rating for IBS with hiatal hernia and GERD to the RO for the issuance of a supplemental statement of the case pursuant to Manlicon v. West, 12 Vet. App. 238 (1999).  A November 2015 supplement statement of the case has been associated with the record.  As such, an additional remand to comply with the July 2015 directive in not required.  See Stegall v. West, 11 Vet. App 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Initial Rating for Irritable Bowel Syndrome 

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issue.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611.  In a statement received by VA in June 2016, the Veteran wrote that he had been receiving private treatment for the IBS rating issue on appeal from Robeson County Outpatient Clinic in Pembroke, North Carolina, from Dr. G.L. at Robeson Digestive Diseases in Lumberton, North Carolina, and from Dr. R.P. at Southwestern Medical Clinic in North Lumberton, North Carolina.  The evidence of record reflects various private treatment records from 2015 and 2016 have been submitted by the Veteran.  On remand the AOJ should inquire as to whether the Veteran has sought private treatment prior to 2015, and if so, attempt to obtain any outstanding treatment records.  Further, the AOJ should attempt to obtain any outstanding VA treatment (medical) records, not already of record.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he provide the appropriate release to obtain the outstanding private treatment records held by Robeson County Outpatient Clinic in Pembroke, North Carolina, Dr. G.L. at Robeson Digestive Diseases in Lumberton, North Carolina, and Dr. R.P. at Southwestern Medical Clinic in North Lumberton, North Carolina.  

2.  Associate with the record all VA treatment (medical) records pertaining to the treatment of IBS, a hiatal hernia, and GERD, not already of record.  

3.  Then, readjudicate the issue of a higher initial rating for IBS, to include a hiatal hernia and GERD. If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




